NORTONI, J.
The city of Monett prosecutes the defendant on a charge of acting as manager of a private corporation engaged in the retail grocery trade without having paid an occupation tax and procured a license as a retail grocer. A trial was had before the court without a jury. The court found the issues for the defendant and the city appeals.
The material facts are: plaintiff is a city of the third class, organized and existing under the provisions-of the general law which constitute its charter. It hr/! duly provided two separate ordinances, one enactment levying an ad valorem or merchant’s tax, and the other levying an occupation tax on, among other things, the business of retail grocers. The latter ordinance, No. 166, as amended by ordinance No. 172, forbids any person, firm, partnership or corporation, from carrying on or conducting the business of a retail grocer in that city without first paying an occupation tax therein levied against retail grocers and obtaining a license as such. Section 14 of the ordinance, as amended, provides a penalty for each violation of its. terms, and among other things, provides and levels a penalty specifically against the act of “'any manager” of a corporation who shall, as such manager, assist in conducting the business of the corporation without first having procured such license.
The Hall Grocery Company is a corporation doing a general retail grocery business in that city and the defendant is its manager. The said grocery company paid its ad valorem or merchant’s tax but failed to pay the occupation tax and procure a license evidencing its payment. It conducted its said business under the management of the defendant without such license. Both it and the defendant, its manager, refused to pay the tax. At the request of the parties, the court made a special finding of facts, substantially as above set out and an*94nounced. as a conclusion of law thereon that the plaintiff was not entitled to recover.
The court refused to instruct the jury it was competent for the city to enact and enforce both the ordinance levying an ad valorem tax and an occupation tax, and that if the Hall Grocery Company was engaged in the retail grocery business in that city without having-paid the occupation tax and the defendant was, at the time, its manager, the defendant was liable to pay the penalty levelled against the “manager,” under the ordinance. The refusal of this instruction was error beyond question. The statutes (sec. 5858, R. S. 1899) expressly authorized cities of the third class to levy and require merchants to . pay an ad valorem or merchant’s tax as provided in the ordinance. Section 5857, Revised Statutes 1899, also expressly authorizes cities of the third class to provide by ordinance for and levy and collect a license tax on the occupation of retail grocers, among others. It has been frequently adjudged to be perfectly competent for the State to collect an ad valorem tax on property used in a calling and at the same time to impose a license tax on the pursuit as a condition to the right to carry it on, and this power may be delegated to municipal corporations, as was done by the Statutes above referred to. [City of Springfield v. Smith, 138 Mo. 645, 40 S. W. 757; City of Aurora v. McGannon, 138 Mo. 38, 39 S. W. 469; City of St. Joe v. Ernst, 95 Mo. 360, 8 S. W. 558; City of Troy v. Harris, 102 Mo. App. 50, 76 S. W. 662; City of Farmington v. Rutherford, 94 Mo. App. 328, 68 S. W. 83.] The ordinance being valid, it Avas the duty of the Hall Grocery Company to pay the occupation tax and to procure a license for the protection of its manager and other employees who came within its express provisions. If the defendant manager persisted in conducting or assisting the corporation to conduct its business without'having paid the tax, he is liable to the penalty provided in the ordinance. Especially *95is this true in view of the fact that the act of the manager of the company under such circumstances is expressly mentioned and denounced by the ordinance. [City of Springfield v. Smith, 138 Mo. 645; City of Springfield v. Hubbel, 89 Mo. App. 379; City of Troy v. Harris, 102 Mo. App. 51; City of St. Joe v. Ernst, 95 Mo. 360; City of Farmington v. Rutherford, 94 Mo. App. 328.] There may be doubt, and much may be said with respect to the propriety of inflicting the penalties of an ordinance upon the manager or other agent in those cases where the act of the principal alone is denounced and the manager or agent is not expressly mentioned and brought within the terms of the ordinance, as was the case of City of Troy v. Harris, 102 Mo. App. 51. Be this as it may, there is no longer doubt with respect to this question when the penal statute or ordinance, by express words, refers to and includes the manager or other agent within its provisions and declares him liable to its penalty for violation, as in this case. Under such circumstances, the provisions of penal statutes and ordinances are daily enforced by the courts without question, as will appear in the following cases: State v. Hemenover, 188 Mo. 381, 87 S. W. 482; State v. Eyerman, 115 Mo. App. 660, 90 S. W. 1168.
2. It appears that after this prosecution was instituted, and while it was pending in the courts, the ordinance- involved vas repealed and another enacted in lieu thereof. It is suggested that this repeal abated the present action. Now this cannot be true, in view of the provision of section 20 of the new or repealing ordinance referred to. In section 20 of that ordinance it is provided that all actions, prosecutions, causes, fines and penalties and forfeitures “now pending or hereinbefore accrued to the city, shall remain unaffected by this ordinance and may be prosecuted, recovered and received as fully in every respect as if this ordinance had not been passed.” The penalty sued for in this case is a debt, if *96recoverable at all, owing to the city which it could release or not at its pleasure. Therefore, in view of the ordinance last quoted, declaring its purpose not to release the alleged debt, there is no abatement thereof. The action is wholly unaffected by the new or repealing ordinance and should proceed as though the ordinance under -which it was instituted had not been repealed. [City of Kansas v. White, 69 Mo. 26; City of Kansas v. Clark, 68 Mo. 588.]
The .judgment will be reversed and the cause remanded to be proceeded with in accord with the views herein expressed. It is so ordered.
All concur.